DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
2.	An amendment was received from applicant on 10/13/2021.
3.	Claims 17, 22, 24-26, 28 and 29 are amended.
4.	Claims 1-16, 18-21, 23, 27 and 30-32 are canceled.
5.	Claims 17, 22, 24-26, 28 and 29 are remaining in the application.
Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
For claim 29 on line 3, the phrase “the amphibian’s lowest speed” is replaced with the phrase – a lowest speed of the two wheel planing amphibian –.
Allowable Subject Matter
7.	Applicant’s amendment overcomes all rejections as presented in the Non Final Rejection mailed on 4/13/2021.  In view of the foregoing, claims 17, 22, 24-26, 28 and 29 are allowed.
Reasons for Allowance
8.	The prior art does not disclose, teach or suggest:
The claimed two wheel planing amphibian for use on land and water, comprising: a hull; a front wheel mounted to the amphibian by a front suspension assembly; a rear wheel mounted to the amphibian by a rear suspension assembly; at least one wheel retraction mechanism for moving the front and rear wheels between a deployed position for use of the amphibian on land, and a retracted position for use of the amphibian on water; wherein the front wheel is located outside the hull in both the deployed and retracted positions; and wherein the front wheel is arranged to move between the deployed and retracted positions by pivoting about a transverse axis.  As specifically recited in the claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
10.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CAN) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
10/18/2021